Citation Nr: 0320133	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  96-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Gregory Ferguson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, H. S., and E. S. 



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active duty from September 1940 to August 
1945.  He died in January 1996 and the appellant is his 
surviving spouse.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which, in 
pertinent part, denied entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  

In February 1997, the appellant, H. S., and E. S. testified 
at an RO hearing.  In May 1999, the appellant and H. S. 
testified at a Travel Board hearing held at the RO before the 
undersigned Veterans Law Judge.  Copies of the hearing 
transcripts have been associated with the record.

In an August 1999 decision, the Board denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  She appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Motions for remand from both the appellant 
and VA General Counsel asked that the matter be remanded to 
the Board for a discussion of, and consideration of, the 
application and the effect of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  By an Order 
entered in March 2001, the Court vacated the Board's August 
1999 decision and remanded the issues on appeal back to the 
Board for readjudication and disposition consistent with the 
VCAA.

In October 2001, the Board granted a motion for advancement 
on the docket of this case due to the deteriorating health of 
the appellant.

In a June 2002 decision, the Board denied service connection 
for the cause of the veteran's death, to include as due to a 
disability related to nicotine dependence.  Because this case 
involves a situation where the veteran was not rated totally 
disabled for a continuous period of at least 10 years prior 
to death, or at least 5 years from the veteran's release from 
active duty, in that decision, the Board observed it was 
subject to a temporary stay.  Therefore, the Board was 
precluded from rendering a decision on the remaining DIC 
claim until the stay was lifted.  See Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001) (NOVA I).  The stay on "hypothetical 
entitlement" claims was recently lifted, although the stay 
on processing appeals relating to entitlement to DIC benefits 
under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor 
seeks to reopen a claim that was finally decided during the 
veteran's lifetime on the grounds of new and material 
evidence is continued.  See Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003) (NOVA II).  


REMAND

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), have not been 
fulfilled regarding the remaining issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  
The appellant has not requested to reopen a finally decided 
claim, but the RO has failed to meet the notice provisions 
contained in the VCAA as elaborated on by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159 (2002), clearly require VA to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be obtained by 
VA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 
also Charles v. Principi, 16 Vet. App. 370 (2002). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal compliance with the duty to 
assist, documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a), as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims files must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on remand.

2.  Thereafter, the RO should 
readjudicate the appellant's claim for 
DIC under the provisions of 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 (in effect 
prior to and after January 21, 2000).  If 
the determination remains unfavorable to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law and the Court's Order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant and 
her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




